Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 as amended below is allowable. The restriction requirement between species 2 and 3, as set forth in the Office action mailed on 1/8/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/8/2021 is partially withdrawn.  Claims 11, 12, 14, and 15, directed to Species 2, are no longer withdrawn from consideration because the claim(s) require all the limitations of an allowable claim. However, claims 9 and 13, directed to Species 1 and 4 are withdrawn from consideration because they recite mutually exclusive characteristics and have therefore been cancelled below. Additionally, Claims 28-29 are directed to non-elected groups and have been cancelled below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Robert Sykes on 3/12/2021.
The application has been amended as follows: 
In the Specification:
Paragraph [0033]: replace “dose” with “does”.
Paragraph [0060]: replace “(shown in FIG. 2)” with “(shown in FIG. 9)”
Paragraph [0061]: replace “(shown in FIG. 2)” with “(shown in FIG. 9)”

In the Claims:
1. (Currently Amended) A constant force window balance system comprising: 
a mounting bracket defining a longitudinal axis and configured to mount to a window jamb; 
a coil spring disposed at least partially within the mounting bracket; and 
a shoe comprising: 
a first arm configured to be directly coupled to the coil spring, wherein the first arm comprises a first inner surface; 
a second arm comprising a second inner surface, wherein at least one of the first inner surface and the second inner surface are substantially linear; and 
a member extending between the first arm and the second arm, wherein an opening is defined between the first inner surface, the second inner surface, and the member, wherein the opening is configured to removably receive a portion of a pivot bar, and wherein the shoe [[moves]] pivots between a locked position that prevents movement of the shoe along the longitudinal axis, when the pivot bar is not received ; and
wherein the first inner surface comprises a projection channel extending therefrom and configured to receive flanges of the pivot bar for reducing transverse pullout. 

2. (Original) The system of claim 1, wherein the first inner surface and the second inner surface are free from any raised prongs. 

3. (Original) The system of claim 1, wherein an opening width is defined between the first inner surface and the second inner surface, and the opening width narrows in a direction towards the member. 

4. (Original) The system of claim 3, wherein an initial opening width is between two and four times a width of the pivot bar. 

5. (Original) The system of claim 3, wherein an initial opening width is between two and three times a width of the pivot bar. 

6. (Original) The system of claim 3, wherein an initial opening width is approximately two times a width of the pivot bar. 

7. (Original) The system of claim 3, wherein an initial opening width is approximately two-and-a-half times a width of the pivot bar. 



9-10 (Cancelled)

11. (Currently Amended) The system of claim 1, wherein the second inner surface comprises at least one wing proximate the member, and wherein the at least one wing defines a recess channel. 

12. (Original) The system of claim 1, wherein the first arm comprises an outer surface having a first surface and a second surface, the first surface disposed at an angle from the second surface. 

13 (Cancelled)

14. (Original) The system of claim 12, wherein a receiver configured to receive the coil spring is defined in the outer surface. 

15. (Original) The system of claim 14, wherein the receiver is defined in both the first surface and the second surface. 

16. (Original) The system of claim 1, wherein the shoe is formed from a molded plastic. 

17. (Original) The system of claim 1, wherein a notch is defined within the second inner surface adjacent the member, the notch corresponding in shape and size with the pivot bar. 

claim 17, wherein the notch is substantially rectangular in shape. 

19. (Original) The system of claim 1, wherein a receiver configured to receive the coil spring is defined in the first inner surface. 

20. (Original) The system of claim 1, wherein the first arm comprises an outer surface, and wherein the outer surface is a curved surface. 

21. (Original) The system of claim 20, wherein the outer surface is a first outer surface and the second arm comprises a second outer surface, and wherein the second outer surface is a curved surface. 

22. (Original) The system of claim 21, wherein the first outer surface has a radius of curvature that is approximately equal to the second outer surface. 

23. (Original) The system of claim 1, wherein the shoe is selectively coupled to the mounting bracket. 

24. (Original) The system of claim 1, wherein the mounting bracket comprises a seat defining at least one channel therein, and the second arm comprises a projection, and wherein the projection is selectively receivable in the at least one channel. 

25. (Original) The system of claim 24, wherein the projection is adjacent the second inner surface. 



27. (Original) The system of claim 24, wherein when the shoe is engaged with the mounting bracket, a barb of the shoe is positioned within a plane defined by a sidewall of the mounting bracket. 

28-29 (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 5,873,199 is the closest prior art and teaches an embodiment (Figure 9) of a similar window balance system having a similarly shaped shoe. However, ‘199 does not disclose a constant force balance system, a coil spring, and wherein the first inner surface of the shoe comprises a projection channel extending therefrom and configured to receive flanges of the pivot bar for reducing transverse pullout, as required by amended claim 1.
US 2014/0259524 discloses a constant force balance system and a coil spring, but does not disclose the features of the shoe and wherein the shoe pivots. ‘524 instead teaches a cam (Figure 3) which pivots and has a projection for preventing pullout.
It is only with the benefit of improper hindsight that it would have been obvious to one having ordinary skill in the art to combine these features from two different types of window balance shoes to arrive at the claimed invention as amended. Therefore these limitations, in combination with all the other limitations of claim 1 as amended, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677